DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.

Status of Amendment
The amendment filed on 21 March 2022 fails to place the application in condition for allowance. 
Claims 1-20 are currently pending.
Claims 1-14, 19, and 20 are currently under examination.
Claims 15-18 are currently withdrawn.

Status of Rejections
The previous rejection of claims 1-14, 19, and 20 under 35 U.S.C. 102 or 103are herein withdrawn due to Applicant’s Amendment filed 21 March 2022.
New rejections are provided herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Volodarsky et al (US 6,352,623 B1).
As to claim 1, Volodarsky discloses an electroplating apparatus (Title) comprising: 
	a plating bath vessel (#4); 
	a head configured to support a substrate (#10/14)
	a rinsing frame extending above the plating bath vessel and defining a central aperture through which the head extends into the rinsing frame to access the plating bath (#6 area defined by), the rinsing frame comprising: 
		a rim coupled with and extending circumferentially about an upper surface of the plating bath vessel and defining a rinsing channel between the rim and the upper surface of the plating bath vessel (See annotation below); and 
		a rinsing assembly comprising: 
			a splash guard translatable from a recessed first position to a second position between the rim and the rinsing frame (#30 as passed into the vessel 4), and 
			a fluid nozzle coupled with the rinsing frame (#s 40).

    PNG
    media_image1.png
    593
    489
    media_image1.png
    Greyscale

	Volodarsky fails to disclose the as amended limitation of a fluid nozzle coupled with the splash guard, wherein when the splash guard is in the second position, the fluid nozzle is at least substantially aligned with a central axis of the head.
	However, Volodarsky discloses an alternative embodiment with a fluid nozzle (#141) coupled with the splash guard (#150), wherein when the splash guard is in the second position, the fluid nozzle is at least substantially aligned with a central axis of the head (See Fig. 8 where the nozzles are substantially aligned with the central axis).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used fluid nozzle coupled with the splash guard where the nozzle is substantially aligned with a central axis and combined embodiment as taught by Volodarsky as an obvious change of location of the nozzles which provide an expected result of rinsing the wafer to simultaneously use side mounted nozzles with nozzles mounted on the splash guard (Volodarsky col. 8 lines 36-51 and MPEP 2144.04 VI C).
	
As to claim 2, Volodarsky discloses wherein the head is rotatable (#18 shows direction or rotation above), wherein the fluid nozzle is indirectly coupled with the rinsing frame (See Fig. 2 OR Fig. 8 with nozzles 141). As to the limitation “wherein when the splash guard is in the second position, the fluid nozzle is positioned within 10 mm from a center of the head”, the limitation is drawn to a method of using the apparatus with respect to the functional capability of the relative distance between the splash guard and the fluid nozzle. Since the head is capable of movement up and down past the guard into the plating vessel, the apparatus is thus deemed capable of performing said function and thus met in accordance with MPEP 2114.

As to claim 3, the limitation “the head is configured to rotate during rinsing at a velocity configured to sling fluid delivered from the fluid nozzle from a radial edge of a supported substrate into the rinsing channel” is drawn to a limitation on how the apparatus functions. Since the nozzles project fluid at the head and the head rotations, the prior art apparatus is deemed capable of slinging fluid to the rinsing channel since the channels collect the fluid, and thus the limitation deemed met in accordance with MPEP 2114.

As to claim 5, Volodarsky discloses wherein the splash guard is sloped (See Fig. 2).

As to claim 6, Volodarsky further discloses wherein the fluid nozzle is a first fluid nozzle and the electroplating apparatus further comprises a second fluid nozzle adjacent the first fluid nozzle (alternate 40 OR embodiment of Fig, 8 with sprayers 141 col. 8 lines 45-52) where the recitation of “configured to deliver inert gas to a surface of a substrate” is interpreted as the intended use of a space or hole and thus the nozzle is capable of delivering inter gas.

As to claim 7, Volodarsky further discloses wherein the fluid nozzle is a first fluid nozzle positioned proximate a central axis through the rim of the rinsing frame, and wherein the rinsing assembly further comprises a second fluid nozzle positioned in line with and radially outward of the central axis from the first fluid nozzle (col. 8 lines 45-52 when using the nozzles 140 and 141 together the clearly envisaged to use fluid nozzles radially outward each other via the central axis).

As to claim 8, Volodarsky further discloses an aspirator coupled with the splash guard. (#38).

As to claim 9, Volodarsky discloses the splash guard comprises a plurality of components coupled about the rim with a linkage (Fig. 6 #s 150 and linkages 152), and wherein when the splash guard is in the second position, the plurality of components are configured to cover greater than 80% of the access to the plating bath vessel (See Fig. 6 where coverage approximated 100% based on the overlap).

As to claim 10, Volodarsky further discloses wherein the splash guard comprises a floor extendable across the plating bath vessel. (See Fig. 1 structure 30 OR Fig. 6).

As to claim 11, Volodarsky further discloses wherein the floor has a slope when extrened across the plating bath vessel. (See Fig. 1 structure 30).

As to claim 12, Volodarsky further discloses wherein the floor comprised multiple retractable components (Fig. 6 #s 150).

As to claim 13, Volodarsky further discloses wherein at least one of the multiple retractable components comprises a flexible edge material (col. 7 line 66-col. 8 line 1 where plastic is considered “flexible”) configured to sweep residual fluid from an adjacent retractable component during a retraction operation of the floor (said limitation is drawn towards the function of the apparatus and since the apparatus functions via an overlap and is made of a flexible material the limitation is deemed met in accordance with MPEP 2114).

As to claim 14, Volodarsky further discloses wherein the rinsing frame further comprises a track configured to guide the floor across the plating bath vessel (#31).

Claims 1-6, 19, and 20 are rejected under 35 U.S.C. 103(a) as being anticipated by Kumar et al (US 2013/0292254 A1) in view of Volodarsky.
As to claim 1, Kumar discloses an electroplating apparatus (Title) comprising: 
	a plating bath vessel (Fig. 6 #330); 
	a head configured to support a substrate (#320)
	a rinsing frame extending above the plating bath vessel and defining a central aperture through which the head extends into the rinsing frame to access the plating bath vessel (#410/433 aperture in the middle See Fig. 8A), the rinsing frame comprising: 
		a rim coupled with and extending circumferentially about an upper surface of the plating bath vessel and defining a rinsing channel between the rim and the upper surface of the plating bath vessel (#s 460/470); and 
		a rinsing assembly comprising: 
			a splash guard translatable from a recessed first position to a second position between the rim of the rinsing frame to the plating bath vessel (#380 which is explicitly discloses as being used with an embodiment with 460/470 thus anticipated – [0108]), and 
			a fluid nozzle coupled with the rinsing frame (#s 314).
	Kumar fails to disclose the as amended limitation of a fluid nozzle coupled with the splash guard, wherein when the splash guard is in the second position, the fluid nozzle is at least substantially aligned with a central axis of the head.
	Volodarsky discloses an alternative embodiment with a fluid nozzle (#141) coupled with the splash guard (#150), wherein when the splash guard is in the second position, the fluid nozzle is at least substantially aligned with a central axis of the head (See Fig. 8 where the nozzles are substantially aligned with the central axis).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used fluid nozzle coupled with the splash guard where the nozzle is substantially aligned with a central axis and combined embodiment as taught by Volodarsky in Kumar as an obvious change of location of the nozzles which provide an expected result of rinsing the wafer to simultaneously use side mounted nozzles with nozzles mounted on the splash guard (Volodarsky col. 8 lines 36-51 and MPEP 2144.04 VI C).
	

As to claim 2, Kumar discloses, wherein the head is rotatable (Fig. 2B #152 shows direction or rotation above), wherein the fluid nozzle is indirectly coupled with the rinsing frame (See Fig. 6). As to the limitation “wherein when the splash guard is in the second position, the fluid nozzle is positioned within 10 mm from a center of the head”, the limitation is drawn to a method of using the apparatus with respect to the functional capability of the relative distance between the splash guard and the fluid nozzle. Since the head is capable of movement up and down past the guard into the plating vessel, the apparatus is thus deemed capable of performing said function and thus met in accordance with MPEP 2114.

As to claim 3, the limitation “the head is configured to rotate during rinsing at a velocity configured to sling fluid delivered from the fluid nozzle from a radial edge of a supported substrate into the rinsing channel” is drawn to a limitation on how the apparatus functions. Since the nozzles project fluid at the head and the head rotations, the prior art apparatus is deemed capable of slinging fluid to the rinsing channel since the channels collect the fluid, and thus the limitation deemed met in accordance with MPEP 2114.

As to claim 4, Kumar discloses wherein the head comprises a seal about the head (#142 Fig. 2B or #322 Fig. 3), wherein the electroplating apparatus further comprises a seal clean nozzle coupled with the rim, and wherein the seal clean nozzle is configured to eject a fluid tangentially across an exterior radial edge of the seal and into the rinsing channel (#314 Fig. 3C/D second nozzle).

As to claim 5, Kumar discloses wherein the splash guard is sloped (See Fig. 6 [0109]).

As to claim 6, Kumar further discloses wherein the fluid nozzle is a first fluid nozzle, the electroplating apparatus further comprises a second fluid nozzle adjacent the first fluid nozzle channel (#314 Fig. 3C/D second nozzle) where the recitation of “configured to deliver inert gas to a surface of a substrate” is interpreted as the intended use of a space or hole and thus the nozzle is capable of delivering inter gas.

As to claim 19, Kumar discloses an electroplating apparatus (Title) comprising: 
	a plating bath vessel (Fig. 6 #330); 
	a head (#320) comprising a seal configured to support a substrate (#142 Fig. 2B or #322 Fig. 3);
	a rinsing frame extending above the plating bath vessel (#410/433), the rinsing frame comprising: 
		a rim extending circumferentially about an upper surface of the plating bath vessel and defining a rinsing channel between the rim and the upper surface of the plating bath vessel (#s 460/470); 
		a housing extending laterally from the rim (#433)
		a rinsing assembly comprising: 
			a splash guard translatable from a recessed first recessed with the housing to a second position between the rim of the rinsing frame and an access to the plating bath vessel between the plating bath vessel and the head (#380 which is explicitly discloses as being used with an embodiment with 460/470 thus anticipated – [0108] as both positions may be located within said housing as the housing of Kumar is lateral the rim), and 
			a fluid nozzle coupled with the rinsing frame (#s 314).
	Kumar fails to disclose the as amended limitation of a fluid nozzle coupled with the splash guard, wherein when the splash guard is in the second position, the fluid nozzle is at least substantially aligned with a central axis of the head.
	Volodarsky discloses an alternative embodiment with a fluid nozzle (#141) coupled with the splash guard (#150), wherein when the splash guard is in the second position, the fluid nozzle is at least substantially aligned with a central axis of the head (See Fig. 8 where the nozzles are substantially aligned with the central axis).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used fluid nozzle coupled with the splash guard where the nozzle is substantially aligned with a central axis and combined embodiment as taught by Volodarsky in Kumar as an obvious change of location of the nozzles which provide an expected result of rinsing the wafer to simultaneously use side mounted nozzles with nozzles mounted on the splash guard (Volodarsky col. 8 lines 36-51 and MPEP 2144.04 VI C).


As to claim 20, Kumar further discloses wherein the splash guard is characterized by a sloped or curved profile extending from an edge towards a central location proximate the fluid nozzle ([0108] Fig. 6), and wherein the rinsing assembly further comprises: 
	a drying nozzle positioned adjacent the fluid nozzle and configured to deliver a gas to dry a substrate subsequent rinsing (#314 Fig. 3C/D second nozzle [0145] discloses using a gas applied to the inner circular edge) , and an aspirator positioned proximate the fluid nozzle and configured to retrieve fluid disposed on the splash guard (either 460/470).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument with respect to the as amended claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795